Case 2:17-cr-00176-JAD-VCF Document 107 Filed 09/15/20 Page 1of1

AO 470 (Rev. 01/09) Order Scheduling 2 Detention Hearing

UNITED STATES DISTRICT COURT

for the
District of NEVADA

United States of America

v. Case No. 2:17-cr-00176-JAD-VCF

ROBERT FOLSOM
Defendant

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

Lloyd D. George, U.S. Courthouse

Place: 333 Las Vegas Blvd., South Courtroom No.: 3B

 

Las Vegas, NV 89101 .
Date and Time: 09/15/2020 02:30 p.m.

 

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: Sep 10, 2020

 

Judge's signature

DANIEL J. ALBREGTS, U.S. Magistrate Judge

 

Printed name and title

 

——— FILED

—— RECEIVED
——— ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

 

SEP 19 229

 

 

 

CLERK US DISTRICT COUR
Ry. DISTRICT OF NEVADA r

 

 

DEPUTY

 
